NO. 12-04-00248-CR
NO. 12-04-00249-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


CHARLES RAY LESTER, JR.,                         §     APPEAL FROM THE 420TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     NACOGDOCHES COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant Charles Lester, Jr. was convicted of aggravated sexual assault and aggravated
assault.  He was sentenced to twenty-five years of imprisonment for each offense.  We have received
the trial court’s certification, which is signed by Appellant, showing that Appellant waived his right
to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered August 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(DO NOT PUBLISH)